REASONS FOR ALLOWANCE

Contents
Notice of Pre-AIA  or AIA  Status	2
Response to Amendment	2
Allowable Subject Matter	2
Conclusion	3


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 2/7/22.  Claims 1, 3-4, 6, 8-15, 18, 20-21, 23 are currently pending.



Allowable Subject Matter
Claims 1, 3-4, 6, 8-15, 18, 20-21, 23 are allowed.

The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD PARK.  The examiner’s contact information is as follows:
Telephone: (571)270-1576 | Fax: 571.270.2576 | Edward.Park@uspto.gov

The examiner can normally be reached on M-F 9-6 CST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDWARD PARK/Primary Examiner, Art Unit 2666